DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 2006/0134521) in view of Fujiki et al. (US 2013/0149604), Tamaki et al. (US 2015/0325838) and Ohara et al. (US 2016/0036044).
Regarding Claim 1, Shima teaches positive electrode active material for a lithium secondary battery (Para. [0028]) wherein an active material powder (Para. [0198]) including secondary particles that are aggregates to from secondary particles (Para. [0086]) into and which from lithium ions are doped and dedoped (Para. [0197]) wherein the secondary particles of the positive electrode active material have a pore-size distribution measured by mercury intrusion porosimetry (i.e. mercury porosimetry method) (Para. [0210-0211]) wherein the positive electrode active material has a pore peak in which a pore radius is between 80 and 300 nm that is shown to be at about 200-250 nm (See Fig. 1, Fig. 2 and Para. [0025]) (i.e. meeting requirement 1) and has three or more inflection points of a cumulative pore volume in a range in which the pore radius is 10 nm or more and 3000 nm or less (see Fig. 1 and 2) (i.e. meeting requirement 2). 

However, Fujiki et al. teaches a cathode active material (i.e. positive electrode active material) wherein the cathode active material comprises a spherical active material secondary particle (Fig. 3, #211) (i.e. secondary particle A) (Para. [0052], lines 3-4) and planular active material secondary particle (Fig. 3, #212Y) (i.e. secondary particle B) wherein the cathode material of the spherical and planular active material may be the same (Para. [0064] & Para. [0066], lines 5-8) (i.e. have a same composition formula).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Shima to incorporate the teaching of secondary particle A and secondary particle B comprising a same composition formula as taught by Fujiki et al., as the composition formula would obtain a high energy density and higher voltage (Para. [0063]). Additionally, the positive active material is also a nickel-based lithium cobalt manganese oxide (See Fujiki et al. -- Para. [0065], lines 8-10 and Shima – Para. [0196-197]) and thus, there would be a reasonable expectation of success.
Shima as modified by Fujiki et al. does not explicitly teach where each of the secondary particles A has a cavity through which a surface of the secondary particle A and the inside of the secondary particle A are communicated with each other or the secondary particles B having a larger average secondary particle diameter than an average secondary particle diameter of the secondary particles A.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary particle A of Shima as modified by Fujiki et al. to incorporate the teaching of a hollow portion (i.e. cavity) that communicates with the particle exterior (i.e. surface) via a through-hole, as having such a structure would allow the particles in the hollow portion to be utilized more actively for charging and discharging which would improve output characteristics of the lithium secondary battery (Para. [0052]).
Shima as modified by Fujiki et al. and Tamaki et al. does not explicitly teach secondary particles B having a larger average secondary particle diameter than an average secondary particle diameter of the secondary particles A. 
However, Ohara et al. teaches a positive electrode for a lithium secondary battery comprising a lithium nickel-based composite oxide as a positive electrode active substance, wherein the positive electrode active material comprises an average secondary particle diameter, D50(A) (i.e. average secondary particle diameter of secondary particles B) and an average secondary particle diameter, D50(B) (i.e. average secondary particle diameter of secondary particles A) wherein the relationship between the average particle diameters is 2.0≤D50(A)/D50(B)≤15 (i.e. the average 
The combination of the secondary particles B having a larger average secondary particle diameter than an average secondary particle diameter of the secondary particles A as taught by Ohara et al., with Shima as modified by Fujiki et al. and Tamaki et al. would yield the predictable result of secondary particles A and B formed by an aggregation of primary particles capable of performing as a positive electrode active material in a lithium secondary battery (Para. [0019]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the secondary particles B having a larger average secondary particle diameter than an average secondary particle diameter of the secondary particles A as taught by Ohara et al., with Shima as modified by Fujiki et al. and Tamaki et al. as the combination would yield the predictable result of secondary particles A and B formed by an aggregation of primary particles capable of functioning as a positive electrode active material in a lithium secondary battery (Para. [0019]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Additionally, an average secondary particle diameter of secondary particles B being larger than an average particle diameter of secondary particles A is obvious to try, as only a finite number of options/solutions exist. An average particle diameter of secondary particles B is either larger than (1), less than (2), or equal to (3) an average particle diameter of secondary particles A, wherein any of these options/solutions would 
Regarding Claim 2, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Shima further teaches three or more inflection points of a cumulative pore volume in a range in which the pore radius is 10 nm or more and 3000 nm or less (see Fig. 1 and 2) (i.e. meeting requirement 2).
Regarding Claim 3 and 8, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claims 1-2 as explained above. 
Shima further teaches wherein the positive electrode active material active material for the lithium secondary battery is represented by LixNi(1-y-z) CoyMzO2 wherein M can be Mn, 0<x≤1.2, 0.05≤x≤0.5, 0.05≤z≤0.5 (Claim 4) and further teaches example 1 of the positive electrode active material lithium composite oxide particle comprising a 
Regarding Claims 4, 9 and 13, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claims 1-3 as explained above.
Shima further teaches an average particle diameter of the secondary particles is 4.4 micrometers, 5.8 micrometers, 5.7 micrometers (See Table 1, example 1-3) (i.e. teaches an average particle diameter within the range of the instant claim).
Regarding Claims 7, 12, 16 and 19, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claims 1-4 as explained above.
Shima further teaches a positive electrode is provided for a lithium secondary battery comprising the positive electrode active material (Para. [0028]).
Regarding Claim 20, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claims 7 as explained above. 
Shima teaches a lithium secondary battery is provided (Para. [0029]).
Claim 6, 11, 15 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 2006/0134521) in view of Fujiki et al. (US 2013/0149604), Tamaki et al. (US 2015/0325838) and Ohara et al. (US 2016/0036044).as applied to claim 1-4 above, and further in view of Yang et al. (US 2010/0310934).
Regarding Claim 6, 11, 15 and 18, Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. teaches all of the elements of the current invention in claims 1-4 as explained above.
Shima as modified by Fujiki et al., Tamaki et al. and Ohara et al. does not teach secondary particle diameters or a mixing ratio of secondary particles.  
However, Yang et al. further teaches a positive electrode active material wherein the positive active material includes a first positive electrode active material and a second positive active material (Para. [0027]) wherein the first positive electrode (i.e. secondary particle B) active material secondary particle has an average particle diameter of 5-15 micrometers (inside the range of the instant claim) and a second positive electrode active material (i.e. secondary particle A) average secondary particle diameter of 3-15 micrometers (i.e. overlapping with claimed range) (Para. [0033-0034]) and a mixing weight ratio of 50:50 of the secondary particles A to the secondary particles B (Para. [0073]) (inside the claimed range). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Shima to incorporate the teaching of Yang et al. of mixing both the first and second positive active materials (i.e. secondary particle A and secondary particle B), as mixing the first and second positive active material would improve the storage-life characteristic of the electrode (Para. [0038]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP . 
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Applicant argues Ohara teaches a lithium nickel-based composite oxide (A) and a spinel-based lithium manganese composite oxide (B) and advantageous effects of Ohara et al. are impaired by modifying the lithium nickel-based composite oxide and the spinel-based lithium manganese composite oxide to have the same composition. 
Examiner respectfully disagrees. The combination of modifying Shima as modified by Fujiki et al. and Tamaki et al., with the average secondary particle diameter  relationship (i.e. secondary particles B having a larger average secondary particle diameter than an average secondary particle diameter of the secondary particles A) would yield the predictable result of secondary particles A and B formed by aggregations of primary particles capable of functioning as a positive electrode active material in a lithium secondary battery (Para. [0019]) (see rejection to claim 1 in section “4” above). In the combination of modifying Shima as modified by Fujiki et al. and Tamaki et al., the composition formulas of Shima are not modified, the composition formulas are modified by Fujiki et al., which teaches the same compositions would obtain a high energy density and higher voltage (Para. [0063]). There is no teaching away from modifying the average diameters of secondary particles in Shima as modified 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729